DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (US 4,899,112; hereinafter “Clark”) in view of Fernando et al (US 2015/0359264; hereinafter “Fernando”).
Regarding claim 1: Clark teaches a method for well logging (Abstract; well logging apparatus and method) comprising: inserting a downhole tool into a wellbore penetrating a subterranean formation (element 100 in Fig. 1) wherein the downhole tool comprises: a transmitter (element T1 in Fig. 1); a receiver (element R1 in Fig. 1); a memory (col 9, ln 20-24); and a processor coupled to the memory (element 58 in Fig. 1; element 270 in Fig. 2); obtaining a measurement using the downhole tool (element 200 in Fig. 1 is a measurement apparatus part of tool); and generating a resistivity output using the measurement as an input to a polynomial with polynomial coefficients sourced from the look up table (col 12, ln 6-54; Fig. 6-8).
Clark teaches the method and elements above but does not explicitly teach:
configured to store a segmented look up table with polynomial coefficients.
Fernando teaches:
configured to store a segmented look up table with polynomial coefficients (¶140; polynomial functions of higher degrees or other mathematical functions may be used to describe the variation of the resistivity of the at least one heating element as a function of temperature…alternatively, a piece-wise linear approximation may be used, then using the look-up table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Fernando with the invention of Clark in order to simplify and speed up the calculation, and give as accurate a resistivity output as possible.

Clark further teaches:
Regarding claim 2: wherein the downhole tool is operable to measure a resistivity (col 1, ln 17-39).

Fernando further teaches:
Regarding claim 3: wherein each of the segments correspond to a bounded range of inputs, and wherein each of the segments corresponds to a set of polynomial coefficients (¶140).

Clark further teaches:
Regarding claim 6: wherein the step of generating comprises: comparing the measurement to the bounded ranges of inputs to determine the corresponding set of polynomial coefficients; and calculating the resistivity output from the corresponding set of polynomial coefficients (col 12, ln 15-41).
Regarding claim 7: wherein the step of obtaining a measurement comprises obtaining a measurement of a phase of a signal, a measurement of attenuation of the signal, a measurement of both the phase of the signal and attenuation of the signal (col 12, ln 6-15).
Regarding claim 8: wherein the downhole tool further comprises a telemetry unit (element 90 in Fig. 1) and the method further comprises sending the resistivity output to a surface using the telemetry unit (col 9, ln 1-6).

Regarding claim 9: Clark teaches a downhole tool (Abstract; well logging apparatus and method; element 100 in Fig. 1) comprising: a transmitter (element T1 in Fig. 1); a receiver (element R1 in Fig. 1); a memory (col 9, ln 20-24); and a processor (element 58 in Fig. 1; element 270 in Fig. 2) coupled to the memory, wherein the processor is configured to: compare an input signal to the bounded range of inputs to determine a segment of the plurality of segments the input signal corresponds to; retrieve the set of polynomial coefficients corresponding to the determined segment; and calculate a resistivity output using the input signal as an input to a polynomial comprising the set of polynomial coefficients corresponding to the determined segment (col 12, ln 6-54; Fig. 6-8).
Clark teaches the apparatus and elements above but does not explicitly teach:
configured to store a segmented look up table comprising polynomial coefficients that represent a non-linear function of a measurement versus resistivity, wherein the at least one look up table comprises a plurality of segments, wherein each of the segments of the segmented lookup table correspond to a bounded range of inputs, and wherein each of the segments corresponds to a set of polynomial coefficients.
Fernando teaches:
configured to store a segmented look up table comprising polynomial coefficients that represent a non-linear function of a measurement versus resistivity, wherein the at least one look up table comprises a plurality of segments, wherein each of the segments of the segmented lookup table correspond to a bounded range of inputs, and wherein each of the segments corresponds to a set of polynomial coefficients (¶140; polynomial functions of higher degrees or other mathematical functions may be used to describe the variation of the resistivity of the at least one heating element as a function of temperature…alternatively, a piece-wise linear approximation may be used, then using the look-up table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Fernando with the invention of Clark in order to simplify and speed up the calculation, and give as accurate a resistivity output as possible.


Clark teaches:
Regarding claim 10: wherein the downhole tool is a resistivity tool (col 1, ln 17-39).
Regarding claim 11: wherein the transmitter and the receiver are configured to generate the input signal (elements T1, R1 in Fig. 1-2; col 12, ln 6-15).
Regarding claim 12: wherein the input signal is a measurement of a phase of a signal propagated in a wellbore or a measurement of attenuation of a signal propagated in the wellbore (col 12, ln 6-15).
Regarding claim 14: further comprising a telemetry unit (element 90 in Fig. 1) operable to receive the resistivity output and transmit the resistivity output to a surface (col 9, ln 1-6).
Regarding claim 15: wherein the telemetry unit is a mud pulse telemetry unit (col 10, ln-23-28).

Regarding claim 16: Clark teaches a system (Abstract; well logging apparatus and method) comprising: a conveyance (Figure 1); and a downhole tool (element 100 in Fig. 1) coupled to the conveyance, the downhole tool comprising: a transmitter (element T1 in Fig. 1); a receiver (element R1 in Fig. 1); a memory (col 9, ln 20-24); and a processor coupled to the memory (element 58 in Fig. 1; element 270 in Fig. 2).
Clark teaches the apparatus and elements above but does not explicitly teach:
configured to store a segmented look up table comprising polynomial coefficients that represent a non-linear function of a measurement versus resistivity.
Fernando teaches:
configured to store a segmented look up table comprising polynomial coefficients that represent a non-linear function of a measurement versus resistivity (¶140; polynomial functions of higher degrees or other mathematical functions may be used to describe the variation of the resistivity of the at least one heating element as a function of temperature…alternatively, a piece-wise linear approximation may be used, then using the look-up table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Fernando with the invention of Clark in order to simplify and speed up the calculation, and give as accurate a resistivity output as possible.

Clark teaches:
Regarding claim 17: wherein the conveyance is a wireline or a drill pipe (element 12 in Fig. 1).

Fernando teaches:
Regarding claim 18: wherein the segmented look up table comprises a plurality of segments, wherein each of the segments correspond to a bounded range of inputs, and wherein each of the segments corresponds to a set of polynomial coefficients (¶140).

Clark teaches:
Regarding claim 19: wherein the processor is configured to: compare an input signal to the bounded range of inputs to determine the segment the input signal corresponds to; retrieve the set of polynomial coefficients corresponding to the determined segment (col 12, ln 15-41); and calculate a resistivity output using the input signal as an input to a polynomial comprising the set of polynomial coefficients corresponding to the determined segment (col 12, ln 6-54; Fig. 6-8).
Regarding claim 20: further comprising a mud pulse telemetry unit (col 10, ln-23-28).

Regarding claims 4-5 and 13, Clark teaches the method of claims 1 and 3 and the apparatus of claim 9 but does not explicitly teach:
wherein the polynomial represented by the polynomial coefficients comprises a third degree polynomial; and wherein the polynomial represented by the polynomial coefficients has a coefficient of determination greater than 0.9.
However, these limitations are rendered obvious in view of what is disclosed by Clark and Fernando. Using segmented third degree polynomials and a coefficient of determination value greater than 0.9 (showing a good fit of the polynomial to the available data) would be obvious by one of ordinary skill in the art in order to choose segmented curves to efficiently provide useful data using polynomials chosen to match the variations of the data (which will be best fit by third order polynomials in some cases), and chosen to provide a highly accurate representation of the tabulated values (thus having a high coefficient of determination), as shown in Clark (col 12, ln 15-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Clark as discussed above in order to provide more accurate data and analysis.  Therefore, the following limitations for claims 4, 5, and 13 would have been obvious:
Regarding claim 4: wherein the polynomial represented by the polynomial coefficients comprises a third degree polynomial (see Clark col 12, ln 36-41 and the discussion above).
Regarding claim 13: wherein the polynomial comprising the set of polynomial coefficients corresponding to the determined segment is a third degree polynomial (see Clark col 12, ln 15-41 and the discussion above).
Regarding claim 5: wherein the polynomial represented by the polynomial coefficients has a coefficient of determination greater than 0.9 (see the discussion above).

Response to Arguments
Applicant’s amendments and arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857